Citation Nr: 1622947	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-29 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome. 

2. Entitlement to a disability evaluation in excess of 20 percent for disc desiccation (L5-S1) with lumbar degenerative joint disease.
 
3. Entitlement to a disability evaluation in excess of 20 percent for left temporomandibular joint capsulitis with headaches.
 
4. Entitlement to a disability evaluation in excess of 30 percent for cervical degenerative joint disease.
 
5. Entitlement to a disability evaluation in excess of 10 percent for post operative resdiuals of a right knee anterior cruciate ligament reconstruction. 
 

 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from July 1964 to May 1968, and from January 1973 to February 1996.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
In his October 2012 VA Form 9, the Veteran requested a hearing before the Board at the RO.  While hearings were scheduled for March and April 2016 he failed to report for either proceeding.  Hence,  the Veteran is deemed to have withdrawn his hearing request. See 38 C.F.R. § 20.702(d).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND

In July 2014, after the issuance of the April 2014 supplemental statement of the case, the Veteran submitted a binder of evidence relating to his claims.  Some of this evidence was previously in the Veteran's claims file but some is new evidence. Absent the submission of a waiver this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2015).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
Review all of the evidence submitted since the April 2014 supplemental statement of the case, and thereafter readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




